Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending in the instant application. 
The present application is a divisional of application 15/985,009, currently Patent Number US 11,216,094 B2. Applicants are advised that the restriction requirement made on application 15/985,009 was withdrawn and the claims were rejoined in the Notice of Allowance dated 08/24/2021. In view of the withdrawal of the restriction requirement in the parent application, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that was allowable in application 15/985,009, will be subject to provisional statutory and/or nonstatutory double patenting rejections. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C.121 are no longer applicable. See /n re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/985,009, filed on 05/21/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/23/2021 is partly being considered by the examiner. This is because Applicant has failed to provide an English translation of the Korean Office action for Application No. 10-2017-0077581, dated July 5, 2021, and the Official Action issued in parallel Chinese Application No/ 20180600415.0, dated May 31, 2021 (MPEP § 609).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rhe et al. (US 20180348929 A1, hereinafter Rhe).
Regarding Claim 1, Rhe teaches an input-sensing member (see Fig. 5, para. [0019], para. [0081]-[0086]. A touch display device having one or more curved outer edges) comprising: 
a body portion having a rectangular planar shape (see annotated Fig. 5 below, As depicted in annotated figure 5 below, portion of touch sensor TS that is disposed inside the center of region A/A have a rectangular shape); and 
an extension extending outwardly from a corner of the body portion (see annotated Fig. 5 below. As depicted in annotated figure 5, touch sensors TS disposed in a portion of the active area A/A having a curved outer edge extend outwardly from the corner body portion, para. [0089]-[0093]. The touch sensors TS disposed in a portion of the active area A/A having a curved outer edge may be disposed to protrude toward the outside of the active area A/A. The first touch sensor TS1 is disposed to protrude toward the outside of the active area A/A beyond the second touch sensor TS2).
 
    PNG
    media_image1.png
    849
    1207
    media_image1.png
    Greyscale


Regarding Claim 2, Rhe teaches the input-sensing member of claim 1.
	Rhe further teaches wherein the body portion comprises a first edge extending in a first direction (see annotated Fig. 5 above. As depicted in annotated figure 5 above portion of touch sensor TS disposed in the rectangular shape( body portion) have a first edge that extends in the x-direction), and a second edge extending in a second direction that crosses the first direction (see annotated Fig. 5 above. As depicted in annotated figure 5 above portion of touch sensor TS disposed in the rectangular shape (body portion) have a second edge that extends in the y-direction), and 
wherein an edge of the extension is connected to the first and second edges (see para. [0089]-[0093] and annotated Fig. 5 above, the extension is connected to the first and second edges of the portion of touch sensor TS disposed in the rectangular shape (body portion)), and is positioned outside the second edge in the first direction (see annotated Fig. 5 above. As depicted in annotated figure 5 above the extension is located outside the perimeter of the second edge in the x direction).

Regarding Claim 3, Rhe teaches the input-sensing member of claim 2.
Rhe further teaches wherein the edge of the extension extends beyond the first edge in the second direction (see para. [0089]-[0093] and annotated Fig. 5 above. As depicted in annotated Figure 5 above the edge of the extension extends beyond the first edge in the y-direction. The first touch sensor TS1 is disposed to protrude toward the outside of the active area A/A beyond the second touch sensor TS2).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Rhe (US 20180348929 A1) in view of Teramoto (US 20090262096 A1).

Regarding Claim 4, Rhe teaches the input-sensing member of claim 2, 
Rhe further teaches wherein the body portion comprises a base portion and sensing electrodes on a surface of the base portion (see annotated Fig. 5 below para. [0081] and para. [0090]. Tx electrodes and Rx electrodes disposed on touch display panel 310. The touch display device 300 includes a touch display panel 310 on which a plurality of touch sensors TS and a plurality of touch lines TL are disposed), wherein the sensing electrodes comprise: 
a plurality of first sensing electrodes (see annotated Fig. 5 below TS(Tx)), which comprise a plurality of first sensing portions (see annotated Fig. 5 below. As depicted in annotated figure 5 below, the plurality of touch sensors TS include first touch sensors TS(Tx) disposed in the x direction) and a plurality of first connecting portions electrically connected to the first sensing portions (see annotated Fig.5 below. As depicted in annotated figure 5 below, the first touch sensors TS(Tx) are coupled to one another along a first direction (x-direction) by first electrical connections (C1) so as to form rows of first touch sensors TS(Tx)); and 
a plurality of second sensing electrodes (see annotated Fig. 5. The second touch sensors TS(Rx) are coupled to one another along a second direction (y-direction)), which comprise a plurality of second sensing portions and a plurality of second connecting portions electrically connected to the second sensing portions (see annotated Fig. 5. As depicted in annotated figure 5 the second touch sensors TS(Rx) are coupled to one another along a second direction (y-direction) by second electrical connections (C2) so as to form columns of second touch sensors TS(Rx)).

    PNG
    media_image2.png
    808
    1022
    media_image2.png
    Greyscale

Rhe does not explicitly teach wherein the first sensing portions and the second sensing portions are on the same layer, and wherein the first connecting portions and the second connecting portions are on different layers.
However, Teramoto teaches the body portion (see Fig. 1 and para. [0041]. touch panel 20) comprises a base portion  and sensing electrodes on a surface of the base portion (see Figs. 1-4, substrate 11, plurality of electrodes 2Y, plurality of electrodes 1X, para. [0041]-[0048].  The plurality of electrodes 2Y are each disposed on a surface of an observer side of a substrate 11 to be covered with an insulating film 12 formed thereon. Each of the second portions 1b of the plurality of electrodes 1X is formed on the same conductive layer as that of the electrode 2Y separately from the electrode 2Y. As depicted in Fig.3 the first portion of the plurality of electrode 1X is also disposed on the surface of the substrate 11), wherein the first sensing portions and the second sensing portions are on the same layer (see Figs. 2-3 and para. [0043]. Each of the second portions 1b of the plurality of electrodes 1X is formed on the same conductive layer as that of the electrode 2Y separately from the electrode 2Y), and wherein the first connecting portions (see Fig. 2, and para. [0045]. The first portion 1a of the electrode 1X intersects the first portion 2a of the electrode 2Y in a planar manner, and is electrically and mechanically connected to two adjacent second portions 1b) and the second connecting portions (see Fig. 2 and para. [0042]. The plurality of electrodes 2Y are each formed with an electrode pattern in which a plurality of first portions 2a and a plurality of second portions 2b wider than the first portions 2a are alternately arranged in the second direction. As depicted in figure 2 and 4, each first portion 2a is connected to two second portions 2b) are on different layers (see Figs. 2-4, first portions 1a and second portions 2a disposed in different layers and para. [0043]. The first portion 1a of the electrode 1X is formed above the electrode 2Y). 
Rhe and Teramoto are related to touch sensitive devices, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying Rhe’s input sensing member with Teramoto’s touch sensor arrangement, since it would have reduced color difference between the plurality of electrodes disposed in the x-direction and the plurality of electrodes disposed in the y-direction, suppressing reduction in characteristics of a display device with a touch panel (Teramoto, para. [0008]-[0009]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-11 of U.S. Patent No. US 11216094 B2 in view of Rhe (US 20180348929 A1).
Current Application 17561576
U.S. Patent No. US 11216094 B2
Claim 1.









An input-sensing member comprising: 

a body portion having a rectangular planar shape; and 

an extension extending outwardly from a corner of the body portion.





























Claim 4, the input-sensing member of claim 2, wherein the body portion comprises a base portion and sensing electrodes on a surface of the base portion, 


wherein the sensing electrodes comprise: 
a plurality of first sensing electrodes, which comprise a plurality of first sensing portions and a plurality of first connecting portions electrically connected to the first sensing portions; and 

a plurality of second sensing electrodes, which comprise a plurality of second sensing portions and a plurality of second connecting portions electrically connected to the second sensing portions, 

wherein the first sensing portions and the second sensing portions are on the same layer, and 

wherein the first connecting portions and the second connecting portions are on different layers.

Claim 1. 
A display device having a first area, and a second area that extends from the first area in a first direction and has a bent shape that is bent from the first area in the first direction, the display device comprising: a display module comprising a display panel, which has a corner portion in the second area; 

an input-sensing member on the display panel and comprising: 
a body portion, which overlaps with the display panel; and 

an extension, which extends from the body portion in the second area further than the corner portion of the display module extends in the second area in a second direction that is substantially perpendicular to the first direction, such that edges of the extension do not overlap with the display panel in the second direction; and a first bonding layer between the display module and the input-sensing member, wherein an edge of the extension extends beyond an edge of the corner portion.

Claim 9. The display device of claim 1, wherein the display panel comprises a base substrate, a light-emitting element on the base substrate, and an encapsulation layer on the light-emitting element, and wherein the first bonding layer is on the encapsulation layer.

Claim 10. The display device of claim 9, further comprising a window on the input-sensing member, 
wherein the input-sensing member comprises an input-sensing layer on the first bonding layer, and a polarizing layer between the input-sensing layer and the window, and 
wherein the input-sensing layer comprises a base portion on the first bonding layer, and sensing electrodes on a surface of the base portion.


Claim 11. The display device of claim 10, wherein the sensing electrodes comprise: a plurality of first sensing electrodes, which comprise a plurality of first sensing portions and a plurality of first connecting portions electrically connected to the first sensing portions; and 

a plurality of second sensing electrodes, which comprise a plurality of second sensing portions and a plurality of second connecting portions electrically connected to the second sensing portions, 

wherein the first sensing portions and the second sensing portions are on the same layer, and 

wherein the first connecting portions and the second connecting portions are on different layers.



	Regarding Claim 1, the claims in US 11216094 B2 do not explicitly teach a body portion having a rectangular planar shape.
However, Rhe teaches the body portion having a rectangular planar shape (see annotated Fig. 5 below, As depicted in annotated figure 5 below, portion of touch sensor TS that is disposed inside the center of region A/A have a rectangular shape).


    PNG
    media_image1.png
    849
    1207
    media_image1.png
    Greyscale


US 11216094 B2 and Rhe are related to touch sensing device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the shape of the body portion disclosed by claim 1 of US 11216094 B2 to be a rectangle as disclosed by Rhe, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
 
	
Regarding Claim 2, claim 1 of US 11216094 B2 in view of Rhe teaches the input-sensing member of claim 1.
	Rhe further teaches wherein the body portion comprises a first edge extending in a first direction (see annotated Fig. 5 above. As depicted in annotated figure 5 above portion of touch sensor TS disposed in the rectangular shape( body portion) have a first edge that extends in the x-direction), and a second edge extending in a second direction that crosses the first direction (see annotated Fig. 5 above. As depicted in annotated figure 5 above portion of touch sensor TS disposed in the rectangular shape (body portion) have a second edge that extends in the y-direction), and 
wherein an edge of the extension is connected to the first and second edges (see para. [0089]-[0093] and annotated Fig. 5 above, the extension is connected to the first and second edges of the portion of touch sensor TS disposed in the rectangular shape (body portion)), and is positioned outside the second edge in the first direction (see annotated Fig. 5 above. As depicted in annotated figure 5 above the extension is located outside the perimeter of the second edge in the x direction).
US 11216094 B2 and Rhe are related to touch sensing device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the input sensing member disclosed by claim 1 of US 11216094 B2 with Rhe’s teachings, since it would have aided in constantly maintaining the sensitivity of the touch sensing in the outer edge (Rhe para. [0089]).

Regarding Claim 3, claim 1 of US 11216094 B2 in view of Rhe teaches the input-sensing member of claim 2.
Rhe further teaches wherein the edge of the extension extends beyond the first edge in the second direction (see para. [0089]-[0093] and annotated Fig. 5 above. As depicted in annotated Figure 5 above the edge of the extension extends beyond the first edge in the y-direction. The first touch sensor TS1 is disposed to protrude toward the outside of the active area A/A beyond the second touch sensor TS2).
US 11216094 B2 and Rhe are related to touch sensing device, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the input sensing member disclosed by claim 1 of US 11216094 B2 with Rhe’s teachings, since it would have aided in constantly maintaining the sensitivity of the touch sensing in the outer edge (Rhe para. [0089]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170357113 A1-Yamazaki et al. – Touch screen device with a first region and a second region adjacent to the first region .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        




/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        9/29/2022